Murdock, J., dissenting: I can not agree that the petitioner’s basis for gain or loss on the stock purchased by him from the testamentary trustee was no more than the cash which he paid. He acquired some property of value by bequest from his father. Property acquired by bequest has its own basis of value at the time acquired. Sec. 113 (a) (5). The property acquired by bequest from his father was used or ripened in the acquisition of the stock, and in one way or another the basis of the stock for future gain or loss was affected thereby. If the right to purchase had been transferable and had been sold by the petitioner to X, clearly that sale could give rise to gain or loss, and if X had exercised the right, his basis for the stock would not be limited to the cash paid to the trustee. Thus, we can not ignore the fact that the petitioner here received some property of value by bequest from his father which has some effect upon his basis for the stock. Mellott, Arnold, and Tyson, JJ., agree with this dissent.